TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00235-CV
NO. 03-10-00455-CV
NO. 03-10-00456-CV
NO. 03-10-00457-CV
NO. 03-10-00458-CV


John Stritzinger, Appellant

v.

Katherine Wright, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-04-004690, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The above-referenced causes each arise from the same district court cause, Cause No.
D-1-FM-04-004690, a suit affecting the parent-child relationship between John S. Stritzinger, III;
his ex-wife Katherine Wright; and three children of their marriage.  To date, Stritzinger, who is
pro se, has filed at least five separate notices of appeal complaining of seven different district court
orders:


Appellate Cause No.
District Court Order Challenged
03-10-00235-CV
January 1, 2009, "Final Order in Suit
Affecting Parent-Child Relationship" 
03-10-00455-CV
January 20, 2009, "Addendum to [January 1,
2009] Final Order in Suit Affecting Parent-Child Relationship" 
03-10-00456-CV
January 29, 2010, "Order Holding
Respondent in Contempt, Suspending
Commitment, And Order for Sanctions"
03-10-00457-CV
June 9, 2010, "Order of Contempt to Coerce
Compliance" 


June 9, 2010, "Order of Contempt for
Violations of Court Order"
03-10-00458-CV
July 9, 2010, "Order Granting Katherine
Wright's Motion to Quash and for Protective
Order" 


July 21, 2010, "Order Requiring John
Stritzinger to Seek Court Approval Prior to
Requesting Issuance of a Subpoena" 

Now pending in these appellate causes are several motions.  Stritzinger has filed an unopposed
motion to consolidate all five causes to the extent of having a single appellate record.  He has also
filed unopposed motions to consolidate Cause Nos. 03-10-00456-CV, -00457, and -00458 for
purposes of briefing.  Wright has moved to dismiss Stritzinger's two appeals from contempt orders,
Cause Nos. 03-10-00456-CV and -00457, for want of subject-matter jurisdiction.  Stritzinger has
filed a response in opposition to each dismissal motion.
		Because they concern the same final order, we consolidate Cause Nos. 03-10-00235-CV and -00455 for all purposes.  The records filed in Cause No. 03-10-00235-CV shall be
transferred to Cause No. 03-10-00455-CV.  The consolidated causes will proceed under the style of
Cause No. 03-10-00455-CV.  Cause No. 03-10-00235-CV is dismissed.
		Because we lack subject-matter jurisdiction over Stritzinger's attempted appeals from
contempt orders, see Ex parte Williams, 690 S.W.2d 243, 243 n.1 (Tex. 1985); Metzger v. Sebek,
892 S.W.2d 20, 54-55 (Tex. App.--Houston [1st Dist.] 1994, writ denied), we grant Wright's
motions and dismiss Cause Nos. 03-10-00456-CV and -00457 for want of jurisdiction.  In light of
these dismissals, we dismiss as moot Stritzinger's motions to consolidate Cause Nos. 03-10-00456-CV, -00457, and -00458 for briefing purposes.
		We grant Stritzinger's motion to consolidate the five causes for appellate record
purposes to the extent that the parties in Cause No. 03-10-00458-CV may rely upon the appellate
record in the consolidated Cause No. 03-10-00455-CV.  We otherwise dismiss that motion as moot.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed
Filed:   September 29, 2010